04/27/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0113



                              No. DA 21-0113

IN THE MATTER OF

S.R.F.,

      A Youth in Need of Care.


                   GRANT OF EXTENSION OF TIME


      Upon consideration of the Appellant’s Motion for Extension of Time,

and good cause appearing therefore, the Appellant is granted an extension of

time until June 14, 2021, to prepare, serve, and file the Opening Brief.

      No further extensions will be granted.




                                                                         Electronically signed by:
                                                         Grant of Extension of Mike
                                                                               Time McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                               April1 27 2021
                                                                            PAGE